Citation Nr: 1244023	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the overpayment of disability pension benefits in the amount of $7,199.00 was properly created, to include the issue of entitlement to waiver of recovery of the overpayment.

2.  Entitlement to nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.  

These matters come before the Board of Veterans' Appeals  (Board) from November 2008 and April 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a November 28, 2008 statement, in addition to filing a claim for entitlement to reinstatement of nonservice-connected disability pension benefits, the Veteran appears to have disagreed with the November 2008 decision to deny waiver of recovery of the overpayment.  The Board construes this as a notice of disagreement with the November 2008 decision regarding waiver of indebtedness, and therefore, the appeal has been recharacterized as also encompassing a claim for whether the overpayment of disability pension benefits in the amount of $7,199.00 was properly created, to include the issue of entitlement to waiver of recovery of the overpayment, as reflected on the title page.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including a January 2008 First Demand Letter and a November 2008 decision regarding waiver of indebtedness, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board observes that further development is required prior to adjudicating the Veteran's claims.  

Upon review of the Veteran's entire claims file, including the Virtual VA claims file, it appears that there there are outstanding relevant documents that have not yet been associated with the claims file.  Specifically, the November 2008 decision regarding waiver of indebtedness notes that the Veteran filed his claim for waiver of recovery of the overpayment in October 2008, but the Veteran's claim is not in the claims file.  Additionally, the Veteran's November 28, 2008 statement references a January 3, 2008 letter from the VA that originally calculated the overpayment of the Veteran's disability pension benefits in the amount of $7,199.00.  However, this January 3, 2008 letter is also not contained in the claims file.  As it appears that the Veteran's claims file is incomplete, the RO/AMC should obtain any outstanding documents and associate them with the claims file.  

With regard to whether the overpayment of disability pension benefits in the amount of $7,199.00 was properly created, to include the issue of entitlement to waiver of recovery of the overpayment, following a November 2008 decision denying waiver of recovery of the overpayment, the Veteran expressed his disagreement in a November 2008 statement.  Accordingly, the Board is required to remand this issue to the RO/AMC for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate any outstanding documents located at the RO with the Veteran's claims file, to include the Veteran's October 2008 claim for waiver of recovery of the overpayment and the January 3, 2008 letter from the VA that originally calculated the overpayment of the Veteran's disability pension benefits in the amount of $7,199.00.  If any of these documents are unavailable, then the file should be annotated as such and the Veteran should be so notified.     

2.  Issue a statement of the case pertaining to the issue of whether the overpayment of disability pension benefits in the amount of $7,199.00 was properly created, to include the issue of entitlement to waiver of recovery of the overpayment, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

If deemed necessary, the Veteran should be requested to return an up-to-date financial status report.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



